EXHIBIT For immediate release. Contact: John Van Blaricum 913.307.1017 Mediware Chief Financial Officer Steps Down to Pursue New Opportunity Mark Williams resigns after nearly six years of service at the Lenexa-based software company LENEXA, KS, OCTOBER 9, 2009 - Mediware Information Systems Inc. (Nasdaq: MEDW) announced that Mark Williams will step down as chief financial officer of the company effective on November 4, 2009.Following his resignation as Mediware CFO, Mr. Williams will provide consulting services to the Company on an as needed basis through the filing of the Company’s Form 10-Q for the fiscal quarter ended December 31, Mr.
